      Case 2:20-mj-00069-KJN Document 14 Filed 05/11/20 Page 1 of 1


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     mia_crager@fd.org
5
6    Attorney for Defendant
     TIMOTHY MACKEY
7
8
9                    IN THE UNITED STATES DISTRICT COURT

10                  FOR THE EASTERN DISTRICT OF CALIFORNIA

11
12   UNITED STATES OF AMERICA,       ) Case No. 2:20-mj-00069 KJN
                                     )
13        Plaintiff,                 )
                                     ) ORDER SEALING DOCUMENT
14                  v.               ) (proposed)
                                     )
15   TIMOTHY MACKEY,                 )
                                     )
16        Defendant.                 )
                                     )
17                                   )

18
19        Pursuant to Local Rule 141, based on a request to seal, the
20   bail motion and supporting exhibits shall be SEALED until
21
     further order of this Court.
22
          IT IS SO ORDERED.
23
24   Dated:   May 11, 2020
25
26
27
28

                                         -1-
